Filed 2/20/14 P. v. Welton CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                          B247916

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA401999)
         v.

KAHINDA WELTON,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, David M.
Horwitz, Judge. Affirmed.
         Heather J. Manolakas, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Kahinda Welton appeals from the denial of his motion to award
additional custody credits. We affirm.


                               PROCEDURAL HISTORY


       On August 30, 2012, defendant was charged with grand theft of personal property.
(Pen. Code, § 487, subd. (a).)1 It also was alleged that he had suffered a prior serious
felony conviction for first degree burglary, which required a sentence to state prison in
the present case, and that he had served a prior prison term. (§§ 1170.12, subds. (a)-(d),
667, subds. (b)-(i), 1170, subd. (h)(3), 667.5, subd. (b).)
       On September 4, 2012, defendant entered an open plea of guilty with the
understanding that the court would strike the prior serious felony conviction and the
sentence for the prior prison term and impose a three-year term in state prison.
Defendant was sentenced in accordance with that understanding and awarded eight days
of custody credit and eight days of conduct credit.
       On February 26, 2013, defendant filed a motion to correct the abstract of
judgment. Defendant asserted he was entitled to 16 days of custody credit and the same
number of conduct credits. The trial court denied the motion and this appeal followed.


                                       DISCUSSION


       Defendant’s appellate counsel filed a brief that raised no issues and asked this
court to independently review the record pursuant to People v. Wende (1979) 25 Cal. 3d
436. On October 23, 2013, we sent defendant a letter informing him of the nature of the
appeal that had been filed and advising him that he had 30 days to submit a supplemental
brief setting forth any contentions that he wished us to consider. To date, we have
received no response.


1
       All further statutory references are to the Penal Code.

                                              2
      We have independently reviewed the record. The complaint shows defendant
committed the grand theft on August 28, 2012, and was placed in custody that day. He
entered his guilty plea on September 4. The court properly calculated that defendant was
in custody for eight days when he entered his plea and awarded the correct number of
custody and conduct credits. We are satisfied there are no arguable issues, and defendant
has received effective appellate review of the judgment entered against him. (Smith v.
Robbins (2000) 528 U.S. 259, 277-279; People v. Kelly (2006) 40 Cal. 4th 106, 123-124.)


                                    DISPOSITION


      The order denying defendant’s motion to award additional custody credits is
affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                            *
                                                EDMON, J.

We concur:




      EPSTEIN, P. J.




      MANELLA, J.



*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3